Citation Nr: 0030657	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for a grant of service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1964 to March 1967, 
and from October 1973 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  In the decision, the RO granted 
service connection for post-traumatic stress disorder 
effective from November 7, 1996.


FINDINGS OF FACT

1.  The veteran's claim to reopen a previously denied claim 
for service connection for post-traumatic stress disorder was 
received by the RO on March 23, 1990.

2.  The veteran continuously pursued his claim for service 
connection from the date of his claim in March 1990 until the 
decision of March 1999 which granted benefits.

3.  The grant of service connection for post-traumatic stress 
disorder was not dependent on any changes in the law which 
occurred subsequent to the veteran's claim.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 23, 
1990, for a grant of service connection for post-traumatic 
stress disorder are met.  38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim to reopen a previously denied claim for 
service connection for post-traumatic stress disorder was 
received by the RO on March 23, 1990.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2000).  Thus, application of the general rule would 
result in an effective date of March 23, 1990, for the grant 
of benefits based on that claim, assuming that entitlement 
arose as of that date.  

The Board notes, however, that the RO assigned an effective 
date later than the date of the veteran's claim, citing 
38 C.F.R. § 3.114 which pertains to effective dates for 
benefits granted pursuant to a liberalizing change in the 
law.  Where pension, compensation, dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2000).  

The RO stated that the veteran's grant of service connection 
had been based on revisions to the regulations pertaining to 
psychiatric disorders which became effective on November 7, 
1996, and, therefore, that the grant of service connection 
could not be earlier than that date.  The regulation 
revisions provided that the VA would utilize DSM IV rather 
than DSM III.  This change in the regulations was discussed 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  There, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified the analysis to be followed in adjudicating a claim 
for service connection for post-traumatic stress disorder.  
The Court pointed out that the VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  Therefore, the Court took judicial notice of the 
effect of the shift in diagnostic criteria.  The major effect 
is that the criteria have changed from an objective ("would 
evoke ... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger post-traumatic stress 
disorder, to a subjective standard.  The criteria now require 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The question of whether a 
claimed stressor was severe enough to cause post-traumatic 
stress disorder in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.  

The veteran's representative has argued that an earlier 
effective date is warranted because the veteran met the 
criteria for service connected benefits for post-traumatic 
stress disorder based upon the criteria which were in effect 
prior to November 7, 1996.  After reviewing the evidence of 
record, the Board agrees that an effective date earlier than 
November 7, 1996 is warranted because the grant of service 
connection for post-traumatic stress disorder was not 
dependent on the November 7, 1996 change in the law.  In this 
regard, the Board notes that the veteran had received 
multiple diagnoses of post-traumatic stress disorder under 
the "old" DSM III criteria for that diagnosis.  

The Board also notes that the stressor upon which the 
allowance of service connection for post-traumatic stress 
disorder was based is considered to be a stressor sufficient 
to satisfy the old objective criteria as well as the new 
subjective criteria.  In particular, it has been verified 
that the veteran was in the area of a mortar attack while in 
Vietnam.  The VA psychiatric examiner in January 1999  
reviewed the veteran's claims file, conducted a 90 minute 
interview, and noted that there had been verification of "at 
least one of his stressor events, namely the enemy attack on 
the air base at TanSon Nhut in April 1966."  The examiner 
then characterized the veteran's stressor as being "a 
traumatic event that would be distressing to almost anyone."  
Thus, the event would have been sufficient to satisfy the 
"objective" stressor requirement under the regulations in 
effect prior to November 7, 1996.  

Because the allowance of service connection was not dependent 
on a liberalizing law, then the general rule regarding 
effective dates applies.  The Board finds that the veteran 
continuously pursued his claim for service connection from 
the date of his claim in March 1990 until the decision of 
March 1999 which granted benefits.  He has also presented 
medical evidence showing that he had been diagnosed as having 
post-traumatic stress disorder prior to the date of his 
claim.  Accordingly, the Board concludes that the criteria 
for assignment of an effective date of March 23, 1990, for a 
grant of service connection for post-traumatic stress 
disorder are met.  

The Board further finds that the criteria for a date earlier 
than March 23, 1990, are not met.  In this regard, the Board 
notes that the Board previously denied entitlement to service 
connection for post-traumatic stress disorder in a decision 
of March 1988.  That decision is final.  See 38 U.S.C.A. 
§ 7104 (West 1999).  The earliest correspondence received 
from the veteran subsequent to that decision is the letter 
from the veteran received March 23, 1990.  Accordingly, an 
effective date earlier than March 23, 1990, is not warranted.  

The Board notes that this decision grants an earlier 
effective date for service connection, but does not address 
the appropriate rating during the period prior to November 7, 
1996.  The appropriate rating or ratings must be decided by 
the RO based on the evidence pertaining the severity of the 
disorder during that period.  The entire rating period is to 
be considered, including the possibility of staged ratings 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



ORDER

An effective date of March 23, 1990, for service connection 
for post-traumatic stress disorder is granted.  



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


